In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS
                                         Filed: October 29, 2018

*************************
SCOTT V. BARTKUS, Administrator of the *                                UNPUBLISHED
Estate of LAWRENCE A. MARRA, JR,       *
                                       *                                No. 15-261V
Deceased,                              *
                 Petitioner,           *                                Special Master Gowen
v.                                     *
                                       *                                Joint Stipulation; Influenza;
SECRETARY OF HEALTH                    *                                Necrotizing Muscle Myopathy;
AND HUMAN SERVICES,                    *                                Death.
                                       *
                 Respondent.           *
*************************

Lawrence R. Cohan, Anapol Weiss, Philadelphia, PA, for petitioner.
Lisa Ann Watts, United States Department of Justice, Washington, DC, for respondent.

                                     DECISION ON STIPULATION1

        On March 13, 2015, Lawrence A. Marra, Jr. (“Mr. Marra”) filed a petition in the National
Vaccine Injury Compensation Program (“Program”).2 Petition, ECF No. 1. Mr. Marra filed an
amended petition on June 10, 2015. Amended Petition, ECF No. 10. On April 16, 2018, the case
caption was amended to reflect that Mr. Marra had passed away and Mr. Scott V. Bartkus
(“petitioner”), was appointed administrator of his estate. Order Granting Motion to Amend Case
Caption, ECF No. 63. Mr. Bartkus filed a second amended petition on June 29, 2018, alleging that
Mr. Marra suffered necrotizing muscle myopathy as the result of an influenza (“flu”) vaccination



1
  Pursuant to the E-Government Act of 2002, see 44 U.S.C. § 3501 note (2012), because this decision contains a
reasoned explanation for the action in this case, I intend to post it on the website of the United States Court of
Federal Claims. The court’s website is at http://www.uscfc.uscourts.gov/aggregator/sources/7. Before the decision
is posted on the court’s website, each party has 14 days to file a motion requesting redaction “of any information
furnished by that party: (1) that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b). “An objecting party must provide the court with a proposed
redacted version of the decision.” Id. If neither party files a motion for redaction within 14 days, the decision
will be posted on the court’s website without any changes. Id.
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood Vaccine
Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-1 to -34 (2012)
(“Vaccine Act” or “the Act”). All citations in this decision to individual sections of the Vaccine Act are to 42
U.S.C.A. § 300aa.
he received on or about September 17, 2012.3 Second Amended Petition, ECF No. 70. Petitioner
further alleged that Mr. Marra’s death was the result of the effects of the flu vaccination. Second
Amended Petition at Preamble & ¶ 20.

        On October 29, 2018, the parties filed a joint stipulation in which they stated that a decision
should be entered awarding compensation to petitioner. Stipulation for Award, ECF No. 74.
Respondent denied that the flu vaccine caused Mr. Marra’s alleged necrotizing muscle myopathy,
or any other injury, and further denied that Mr. Marra’s death was a sequela of a vaccine-related
injury. Id. at ¶ 6.

        Maintaining their above-stated positions, the parties nevertheless now agree that the issues
between them shall be settled and that a decision should be entered awarding compensation to
petitioner according to the terms of the joint stipulation attached hereto as Appendix A.

         The joint stipulation awards:

         A lump sum of $95,000.00 in the form of a check payable to petitioner as legal
         representative of the Estate of Lawrence A. Marra, Jr. This amount represents
         compensation for all damages that would be available under 42 U.S.C. § 300aa-15(a).

      I find the stipulation reasonable and I adopt it as the decision of the Court in
awarding damages, on the terms set forth therein.

        Accordingly, the Clerk of the Court SHALL ENTER JUDGMENT in accordance with
the terms of the parties’ stipulation.4

         IT IS SO ORDERED.

                                                                s/Thomas L. Gowen
                                                                Thomas L. Gowen
                                                                Special Master




3
 The September 17, 2012 date of vaccination is supported by Mr. Marra’s vaccination record. See Petitioner’s
Exhibit 6 at 100. Petitioner’s Petition, Amended Petition, and Second Amended Petition inaccurately note the date
of vaccination as September 22, 2012.
4
  Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of notice renouncing the
right to seek review.

                                                           2
                   IN THE UNITED STATES COURT OF FEDERAL CLAIT:v!S
                             OFFrCE OF SPECIAL MASTERS


SCOTT BARTKUS,                     )
Administtatpr of the Estate of,    )
LAWREN CE A. MARRA, JR., Deceased, )
                                                )
                 Petitioner,                    )
                                                )        No. lS:-261 V (ECF)
v.                                              )        Special Master Gowen
                                                )
SECRETARY OF.HEALTH AND                         )
HU:M'AN SERVICES,                               )
                                                )
                 Respondent.                    )


                                            STIPULATION

          The parties hereby stipulite to the following_ matters;

          1. Lawrence Marra1 Jr. (''Mr. Marra") filed a petitio:o.forvaccine compensation under the

National Vaccine Injury Compensation.Program, 4;;2. U$,C. § 300aa-10 to 34 (the '"Vaccine

Program"), �eeking compensation for injuries allegedly related to Mr. Marra1s receipt of the

influenza (''flu'') vaccine, which vaccine is contained in the Vaccine .1njw.:y Table (the. "'.fable"),

42 C.F.R. § 100.3(a}. An amended petition fled by Seott V, Bati;kus, Administrator ofthe Estate

of Law:renee A. Marra, Jr. {''petitioner"), 1 clanns that Mr. Marra's alleged vaccine-related fojury

led to M'.r. Marra's' death on Februatv-1-2,
                                      .      2018.

          2. Mr.. Marra rec.eived a flu vaccine on or about September 17, 2012, 2

          3. The vaacine w�s administered within the United States.



1    The case caption wal3 changed by the Special Master on April 16, 20 rn.
2This date is supported by Mr. Marra's vaccination,• record. See Petitioner• s Exhibit 6 at 100.
The petitions filed on March 13-, 2015, June 10, 2015, and J�ne 293 2018, include an incorrect
vaccination date·ofSeptember 22, 2012.
                                                     1